Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific formulation as a glycosylated ANP (i.e., SEQ ID NO: 147) which is glycosylated at amino acid 25 with structure ST (NeuAcα2-3Galβ1-3GalNAcα1-O-Ser/Thr) in the reply filed on July 8, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that Species A is expanded to include where the glycosylated peptide hormone is insulin B chain.  Also please note, notwithstanding the 101 rejection, that the elected species is free of the art because there is no teaching or suggestion to modify the core1 O-glycan structure with a single sialic acid via an alpha 2-3 linkage.  

Status of Claims
Claims 1-30 were originally filed on May 29, 2020. 
The amendment received on May 29, 2020, canceled claim 31 and amended claims 3-15, 17-20, and 25-30.  The amendment received on July 8, 2022, amended claim 1, 12, 19, and 29
Claims 1-30 are currently pending and claims 1-9, 12, 14-26, and 29 are under consideration as claims 10-11, 13, 27-28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/EP2018/083235 filed November 30, 2018, and claims priority under 119(a)-(d) to European Application No. 17204897.7 filed on December 1, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 17204897.7, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on September 19, 2020, is being considered by the examiner. 

Drawings
Figures 4A-F, 6 and 7B are objected to because amino acid sequences are depicted without including a sequence identifier for each of the sequences.  Pursuant to MPEP 2422, any amino acid sequence with at least 4 defined amino acid residues requires a sequence identifier.  However, the SEQ ID NOs: can be present in either the figure or the Brief Description of the Drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Tables 4 and 6 depict amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.  Although reference is made to the sequence identifiers is Table 6A-E, MPEP 2422 requires a sequence identifier for each recitation of an amino acid sequence depicted.  Appropriate correction is required.

Claim Objections
Claims 2-9, 12, and 14-20 are objected to because of the following informalities:  the preamble for each claim recites “[a] formulation comprising at least one molecule of a peptide hormone species according to claim...”  It is respectfully requested that the preamble of each claims recites, “[t]he formulation comprising at least one molecule of a peptide hormone species according to claim...” in order to properly refer to the formulation in the independent claim.  Appropriate correction is required.

Claims 2-4, 7, and 21-23 are objected to because of the following informalities:  each claim recites a Markush group.  For example, claim 2 recites, “selected from the group of sequences comprising SEQ ID NOs: 1-3, 5-7, 14-16,… and/or 279."  Pursuant to MPEP 2173.05(h), a Markush group utilizing the phrase, “selected from” or “selected from a group consisting of” “SEQ ID NOs: 1-3, 5-7, 14-16,… and  279.  Alternatively, Applicants can indicate a proper Markush claim as “comprising SEQ ID NOs: 1-3, 5-7, 14-16,… or  279.   See MPEP § 2173.05(h).  Appropriate correction is required.

Claims 8 and 25 are objected to because of the following informalities:  claims 8 and 25 recite, “selected from a core1, core2, core3, or core4 structure…”  Pursuant to MPEP 2173.05(h), a Markush group utilizing the phrase, “selected from” or “selected from a group consisting of” “SEQ ID NOs: core1, core2, core3, and  core4 structure...”  Alternatively, Applicants can indicate a proper Markush claim as “comprising core1, core2, core3, and  core4 structure...”   See MPEP § 2173.05(h).  Appropriate correction is required.

Claims 15-24 are objected to because of the following informalities: each claim recites a particular Table in the Specification. Per MPEP § 2173.05(s), incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances” and “is a necessity doctrine, not for applicant’s convenience”. Here, no burden has been established since each amino acid sequence depicted in the recited Tables has a sequence identifier.  Therefore, instead of reciting the Table, the sequence identifier(s) should be explicitly recited in the pending claims such that the claims are “complete in themselves”. Appropriate correction is required.

Claims 22-24 are objected to because of the following informalities:  the preamble for each claim recites “[t]he modified peptide hormone comprising one or more O-linked glycan...”  It is respectfully requested that the preamble of each claims recites, “[a] modified peptide hormone comprising one or more O-linked glycan...” because each claim is an independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 21-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Pursuant to MPEP 2173.05(h), [a] Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.   Here, each claim recites a Markush group as “selected from the group of ….. comprising ….” (emphasis added).  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention because it is unclear what other alternatives are intended to be encompassed by each claim.  
Please note that the Examiner is interpreting the scope of each claim such that the Markush group is a closed group, and thus, limited to the explicitly recited alternatives in order advance prosecution.  Also please note that claims 25-26 and 29 are rejected because they are dependent upon a rejected claim.

Claims 15-26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 15-24, the phrases "particularly" and “more particularly” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please note that the Examiner is interpreting the scope of claims 15-24 such that the limitations following the phrases "particularly" and “more particularly” are not being considered in order to advance prosecution.  Also please note that claims 25-16 and 29 are rejected because they are dependent upon a rejected claim. 

Claims 21, 25-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites a modified peptide hormone comprising one or more O-linked glycan at a predetermined specific site selected from the peptide hormones indicated in 6A and wherein the peptide hormone is selected from specific sequence identifiers.  However, it is unclear how the peptide hormone is selected from the hormones indicated in 6A (note: presumably Table 6A) and selected from the large group of sequence identifiers because Table 6A only indicates one peptide hormone, i.e., SEQ ID NO: 147.  As such, the scope of claim 21 is internally inconsistent because Table 6A only indicates SEQ ID NO: 147 and does not indicate the other sequence identifiers recited in the second Markush group in claim 21.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to which peptide hormones are encompassed in claim 21.  
Please note that the Examiner is interpreting the scope of claim 21 such that the peptide hormone is selected from the peptide hormone indicated in Table 6A or selected from the sequences recited in the second Markush group in order to advance prosecution.  Also please note that claims 25-26 and 29 are rejected because they are dependent upon a rejected claim. 

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites a modified peptide hormone comprising one or more O-linked glycan at a predetermined specific site selected from the peptide hormones indicated in 6B and wherein the peptide hormone is selected from specific sequence identifiers.  However, it is unclear how the peptide hormone is selected from the hormones indicated in 6B (note: presumably Table 6B) and selected from SEQ ID NOs: 6-7, 21-24, 72, 74, 92, 95, 97, 99, 106-108, 116-118, 147, 163, 167, 185-186, and 188 because Table 6B only indicates peptide hormones having the amino acid sequence of SEQ ID NOs: 73, 95, 97, 106, 108, 147, 185, and 188.  As such, the scope of claim 22 is internally inconsistent because Table 6B only indicates SEQ ID NOs: 73, 95, 97, 106, 108, 147, 185, and 188 and does not indicate the other sequence identifiers recited in the second Markush group in claim 22.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to which peptide hormones are encompassed in claim 22.  
Please note that the Examiner is interpreting the scope of claim 22 such that the peptide hormone is selected from the peptide hormone indicated in Table 6B or selected from the sequences recited in the second Markush group in order to advance prosecution.  

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 25 recites where the one or more O-glycan structures include a glycan structure selected from a core1, core2, core3, or core4 structure with sialic acid capping, wherein the one or more O-glycan structures include a glycan structure selected from a core1, core2, core3, or core4 structure with optional elongation and sialic acid capping,….  As such, these two wherein clauses contradict each other because the former requires sialic acid capping whereas the latter makes sialic acid capping optional.  Thus, the scope of claim 25 is internally inconsistent because it is unclear whether the O-glycan structure is required to have sialic acid capping.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect whether the O-glycan structure requires sialic acid capping.  
Please note that the Examiner is interpreting the scope of claim 25 such that the O-glycan structure is include a glycan structure selected from a core1, core2, core3, or core4 structure with optional elongation and sialic acid capping in order to advance prosecution. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 12, 14-26, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product) without significantly more. Claim 1 recites a formulation comprising at least one molecule of a peptide hormone species exhibiting a specific glycosylation pattern of one or more O-linked glycan(s) at a predetermined specific site of the peptide hormone species, wherein specific, defined glycosylation pattern means that each molecule of the peptide hormone in the pharmaceutical formulation displays structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment.  Claim 2 is directed to where the peptide hormone species is selected from SEQ ID NOs: 1-3, 5-8, 14-16, 21-25, 36-43, 45-49, 51-52, 54-57, 72-74, 76, 79, 81, 83-84, 91-102, 106-109, 113, 116-120, 130-131, 135-136, 143-144, 147, 163-164, 167-168, 170, 184-186, 188-192, 204, 215, 217, 219, 222, 227, 229-231, 233-234, 236, 252, 260, 262, 267, 272, and 279.  Claim 3 is directed to where the peptide hormone species is selected from SEQ ID NOs: 6-7, 21-24, 72, 74, 92, 95, 97, 99, 106-108, 116-118, 147, 163, 167, 185-186, and 188. Claim 6 is directed to where the predetermined specific site of the peptide hormone is within the receptor-binding region.  Claim 8 is directed to where the peptide hormone species exhibits a specific glycosylation pattern of one or more O-linked glycan(s) at a predetermined specific site of the peptide hormone and wherein the one or more O-glycan structures include a glycan structure selected from a core1, core2, core3, or core4 structure with optional elongation and sialic acid capping wherein optionally the first monosaccharide attached in the synthesis of O-linked glycans is N-acetyl-galactosamine and wherein a core1 structure may be obtained by the addition of galactose (note: optional language and “may be obtained” are not required limitations).  Claims 9 and 26 are directed to where the one or more O-glycan structures include a Tn (GalNAc) structure.  Claims 12 and 29 are directed to where the one or more O-glycan structures include the core1 structure with one sialic acid capping (alpha 2-3).  Claim 14 is directed to where the formulation is a pharmaceutical formulation.  Claim 15 is directed to where the peptide hormone species comprises one or more O-linked glycan(s) at a site indicated in and one of Tables 6A to 6E.  Claim 18 is directed to where the peptide hormone species comprises one or more O-linked glycan(s) at a site indicated in Table 6C.  Claim 19 is directed to where the peptide hormone species comprises one or more O-linked glycan(s) at a site indicated in Table 6E.  Claim 20 is directed to where the peptide hormone species comprises one or more O-linked glycan(s) at a site indicated in Table 6D.  Claim 21 recites a modified peptide hormone comprising one or more O-linked glycan(s) at a predetermined specific site selected from the peptide hormones indicated in 6A (presumably Table 6A) or wherein the peptide hormone is selected from SEQ ID NOs: 1-3, 5-8, 14-16, 21-25, 36-43, 45-49, 51-52, 54-57, 72-74, 76, 79, 81, 83-84, 91-102, 106-109, 113, 116-120, 130-131, 135-136, 143-144, 147, 163-164, 167-168, 170, 184-186, 188-192, 204, 215, 217, 219, 222, 227, 229-231, 233-234, 236, 252, 260, 262, 267, 272, and 279.  Claim 21 recites a modified peptide hormone comprising one or more O-linked glycan(s) at a predetermined specific site selected from the peptide hormones indicated in 6B (presumably Table 6B) or wherein the peptide hormone is selected from SEQ ID NOs: 73, 95, 97, 106, 108, 147, 185, and 188.  Claim 25 is directed to where the one or more O-glycan structures include a glycan structure selected from a core1, core2, core3, or core4 structure with sialic acid capping wherein the one or more O-glycan structures include a glycan structure selected from a core1, core2, core3, or core4 structure with sialic acid capping, wherein optionally the first monosaccharide attached in the synthesis of O-linked glycans is N-acetyl-galactosamine and wherein a core1 structure may be obtained by the addition of galactose (note: “may be obtained” are not required limitations).  
SEQ ID NO: 147 Analysis
	It is noted that SEQ ID NO: 147 is directed to the amino acid sequence of mature human or porcine atrial natriuretic peptide (ANP) (i.e., both human and porcine are identical in sequence as evidenced by Hansen et al., J. Biol. Chem. 294:12567-12578 (2019), supplemental information at Fig. S1).  Hansen et al. found that the mature ANP amino acid sequence has two O-glycosites at Ser117 and Ser123 (i.e., corresponds to residues 19 and 25 of instant SEQ ID NO: 147) (See Hansen article, pg. 12568, col. 2, 2nd to 3rd paragraph; Fig. 1A).  Hansen et al. also teaches that these two O-glycosites in mature ANP are conserved and within the receptor-binding region (See Hansen article, pg. 12571, col. 2, last paragraph).  Moreover, Hansen et al. found that the O-glycoform in cardiac tissues to be sialylated core1 structures (i.e., ST (NeuAcα2-3Galβ1-3GalNAcα1-O-Ser/Thr) and/or diST (NeuAcα2-3Galβ1-3[NeuAcα2-6] GalNAcα-1-O-Ser/Thr)) (See Hansen article, pg. 12568, col. 1, last paragraph).  Thus, the naturally occurring O-glycoform found at positions Ser117 and/or Ser123 is a core1 structure with a sialic cap via an alpha2-3 linkage.  It is further noted that the instantly claimed formulation requires “one” molecule of a peptide hormone species thereby encompassing a single peptide hormone, and thus, a single peptide hormone constitutes structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment. Therefore, claims 1-6, 8-9, 12, 14-26, and 29 encompass O-glycosylated ANP having the amino acid sequence of instant SEQ ID NO: 147 thereby constituting a naturally occurring peptide hormone, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
This judicial exception is not integrated into a practical application because claims 1-6, 8-9, 12, 15-26, and 29 fail to recite a practical application of the formulation, and more particularly, the O-glycosylated peptide hormone.  Further, as discussed above, claim 14 recites that the formulation functions as a pharmaceutical formulation thereby constituting a practical application.  However, such a recitation does not add a meaningful limitation as it merely recites an inherent function of the formulation comprising the naturally occurring O-glycosylated peptide hormone and is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed O-glycosylated peptide hormone does not require a modification that is significantly more than the naturally occurring O-glycosylated peptide hormone in order to result in a markedly different O-glycosylated peptide hormone.

SEQ ID NO: 116 Analysis
It is noted that SEQ ID NO: 116 is directed to the amino acid sequence of human insulin B chain.  Yu et al. identifies several glycosylated signaling peptides with multiple glycoforms including the first report of glycosylated insulin-B chain (See Yu et al., Anal. Chem. 89:16 pages (2017) at abstract; pg. 3, 1st paragraph).  More specifically, Yu et al. found that the threonine residue at position 27 in the insulin B chain has an 3-residue O-glycan (See Yu article, pg. 5, last paragraph, Figure 2C-2D).  As depicted in Figure 2A, the 3-residue O-glycan structure found at the threonine residue at position 27 is an O-linked GalNAc-Hex-NeuAc (See Yu article, pg. 6, 1st paragraph; Figure 2A).  Plus, Table 1 depicts the amino acid sequence of human insulin B chain where the threonine residue at position 27 is O-glycosylated (See Yu article, Table 1).  As such, the human insulin B chain amino acid sequence is 100% identical to instant SEQ ID NO: 116 where the threonine residue at position 27 is O-linked glycosylated at a specifically defined location and thereby constituting a specifically defined glycosylation pattern.  It is further noted that the instantly claimed formulation requires “one” molecule of a peptide hormone species thereby encompassing a single peptide hormone, and thus, a single peptide hormone constitutes structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment.  Furthermore, although Meyts teaches that residue B24-B26 are critical in binding to the insulin receptor, Meyts also teaches that the insulin/receptor complex involves insulin B-chain’s C-terminal B20-B27 (See Meyts, “The Insulin Receptor and Its Signal Transduction Network,” NCBI Bookshelf, Feingold et al., eds., South Dartmouth, 42 pages (2016) at pg. 12, 1st paragraph; Fig. 6).  As such, the specific site of O-glycosylation is within the receptor-binding region.  Moreover, the O-glycan structure is a core1 structure as depicted in instant Figure 1 (i.e., GalNAc structure, which is necessarily a Tn (GalNAc) structure) with a galactose (i.e., Madsen et al. evidences that the hexose taught by Yu et al. is a galactose group (See Madsen et al., Nat. Commun. 11:13 pages (2020) at Figure 3b)) and with a sialic acid cap (i.e., NeuNAc).  Therefore, claims 1-3, 6, 8-9, 12, 15, 18-22, 25-26, and 29 encompass O-glycosylated human insulin B chain having the amino acid sequence of instant SEQ ID NO: 116 thereby constituting a naturally occurring peptide hormone, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.  
This judicial exception is not integrated into a practical application because claims 1-3, 6, 8-9, 12, 15, 18-22, 25-26, and 29 fail to recite a practical application of the formulation, and more particularly, the O-glycosylated peptide hormone.  Further, as discussed above, claim 14 recites that the formulation functions as a pharmaceutical formulation thereby constituting a practical application.  However, such a recitation does not add a meaningful limitation as it merely recites an inherent function of the formulation comprising the naturally occurring O-glycosylated peptide hormone and is nothing more than an attempt to generally link the product of nature to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of the claimed O-glycosylated peptide hormone does not require a modification that is significantly more than the naturally occurring O-glycosylated peptide hormone in order to result in a markedly different O-glycosylated peptide hormone.  Thus, the claims 1-6, 8-9, 12, 15-26, and 29 encompass patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 14-15, 18-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., Anal. Chem. 89:16 pages (2017), alone or as evidenced by, Meyts, “The Insulin Receptor and Its Signal Transduction Network,” NCBI Bookshelf, Feingold et al., eds., South Dartmouth, 42 pages (2016), and Madsen et al., Nat. Commun. 11:13 pages (2020).
For claims 1-3, 6, 8-9, 15, 18-22, and 25-26, Yu et al. identifies several glycosylated signaling peptides with multiple glycoforms including the first report of glycosylated insulin-B chain (See Yu article, abstract; pg. 3, 1st paragraph).  More specifically, Yu et al. found that the threonine residue at position 27 in the insulin B chain has an 3-residue O-glycan (See Yu article, pg. 5, last paragraph, Figure 2C-2D).  Moreover, as depicted in Figure 2A, the 3-residue O-glycan structure found at the threonine residue at position 27 is an O-linked GalNAc-Hex-NeuAc (See Yu article, pg. 6, 1st paragraph; Figure 2A).  Plus, Table 1 depicts the amino acid sequence of human insulin B chain where the threonine residue at position 27 is O-glycosylated (See Yu article, Table 1).  As such, the human insulin B chain amino acid sequence is 100% identical to instant SEQ ID NO: 116, which is depicted in instant Tables 6C-6E where the threonine residue at position 27 is O-linked glycosylated at a specifically defined location, and thereby constituting a specifically defined glycosylation pattern.  It is further noted that the instantly claimed formulation requires “one” molecule of a peptide hormone species thereby encompassing a single peptide hormone, and thus, a single peptide hormone constitutes structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment.  Furthermore, although Meyts teaches that residue B24-B26 are critical in binding to the insulin receptor, Meyts also teaches that the insulin/receptor complex involves insulin B-chain’s C-terminal B20-B27 (See Meyts article, pg. 12, 1st paragraph; Fig. 6).  As such, the specific site of O-glycosylation is within the receptor-binding region.  Moreover, the O-glycan structure is a core1 structure as depicted in instant Figure 1 (i.e., GalNAc structure, which is necessarily a Tn (GalNAc) structure) with a galactose (i.e., Madsen et al. evidences that the hexose taught by Yu et al. is a galactose group (See Madsen article, Figure 3b)) and with a sialic acid cap (i.e., NeuNAc).  Therefore, the disclosure of Yu et al. satisfies the claim limitations as recited in in claims 1-3, 6, 8-9, 15, 18-22, and 25-26.

For claims 7-8 and 25, Yu discloses that pancreatic islets cells were isolated (See Yu article, pg. 3, 2nd to last paragraph).  
Although, Yu et al. does not disclose that the peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site is obtainable by recombinant production using a host cell in which one or more glycosyltransferase gene(s) is inactivated or downregulated by one or more gene(s) or where the core1 structure may be obtained by the addition of galactose, claim 7 is directed to a product made by a certain process thereby constituting a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in claims 7-8 and 25 do not aid in the patentability of a formulation comprising a peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site obtained from a particular process; especially, for a single molecule that necessarily exhibits a specific glycosylation pattern at a predetermined specific site, or where the core1 structure may be obtained by the addition of galactose.  All that a prior art reference needs to show is the product of the process, i.e., a formulation comprising a peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site in this case, where the O-glycan structure includes a core1 structure.  Thus, it is not necessary for Yu et al. to teach that the peptide hormone is obtainable by recombinant production using a host cell in which one or more glycosyltransferase gene(s) is inactivated or downregulated by one or more gene(s).  It is sufficient for Yu et al. to disclose the formulation comprising a peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site where the O-glycan structure includes a core1 structure.  Thus, the disclosure of Yu et al. satisfies the claim limitations as recited in instant claims 7-8 and 25.  

For claim 14, it is noted that the only required structural component of the formulation or pharmaceutical formulation, is the at least one molecule of a peptide hormone species exhibiting a specific glycosylation pattern of one or more O-linked glycan(s) at a predetermined specific site.  As discussed supra, Yu et al. discloses the formulation.  Thus, given that the pharmaceutical formulation of claim 14 only requires the structure of the formulation of claim 1 and Yu discloses the formulation of claim 1, Yu must also disclose a pharmaceutical formulation as recited in instant claim 14.

Therefore, the disclosure of Yu et al. satisfies instant claims 1-3, 6-7, 14-15, and 18-22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., Anal. Chem. 89:16 pages (2017), alone or as evidenced by, Meyts, “The Insulin Receptor and Its Signal Transduction Network,” NCBI Bookshelf, Feingold et al., eds., South Dartmouth, 42 pages (2016), and Madsen et al., Nat. Commun. 11:13 pages (2020), as applied to claim 1 above, and further in view of Wen et al., J. Am. Chem. Soc. 138:11473-11476 (2016), as applied to claims 12 and 29 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Yu et al. above.

For claims 12 and 29, with respect to where the one or more O-glycan structures include the core 1 structure with one sialic acid capping (alpha 2-3):
as discussed supra for claim 1, the O-glycan structure at the threonine residue at position 27 of human insulin B chain is O-linked GalNAc-Hex-NeuAc (See Yu article, pg. 6, 1st paragraph; Figure 2A). Moreover, the O-glycan structure is a core1 structure as depicted in instant Figure 1 (i.e., GalNAc structure, which is necessarily a Tn (GalNAc) structure) with a galactose (i.e., Madsen et al. evidences that the hexose taught by Yu et al. is a galactose group (See Madsen article, Figure 3b)) and with a sialic acid cap (i.e., NeuNAc). As such, the O-glycan is a core1 structure as depicted in instant Figure 1 with a sialic acid cap.  
However, Yu et al. does not expressly teach that the sialic acid cap is via an alpha 2-3 linkage. 
	Wen et al. teaches that sialic acids are typically linked alpha(2-3) or alpha(2-6) to the galactose that is located at the non-reducing terminal end of glycans (See Wen article, abstract; pg. 11473, col. 1, 1st paragraph).  Thus, the teachings of Wen et al. suggest that the linkage of a sialic acid cap conjugated to a galactose group is typically one of two linkages, either an alpha(2-3) or an alpha(2-6) linkage.  Therefore, it would be obvious to try to utilize an alpha(2-3) linkage as the linkage conjugating the sialic acid cap and galactose in the O-glycan structure of B-Thr27 as further articulated below. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Yu et al. does not expressly teach where the one or more O-glycan structures include the core1 structure with one sialic acid cap through an alpha2-3 linkage as recited in instant claims 12 and 29.  However, the teachings of Wen et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or using an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the one or more O-glycan structures include the core1 structure with one sialic acid cap through an alpha2-3 linkage as recited in instant claims 12 and 29, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Yu et al. and utilize an O-glycan structure including the core1 structure with a sialic acid cap via an alpha2-3 linkage at the threonine residue at position 27 of human insulin B-chain.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because sialic acids were known to be typically linked via alpha(2-3) or alpha(2-6) to the galactose that is located at the non-reducing terminal end of glycans as taught by Wen et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the O-glycan structure at the threonine residue at position 27 of human insulin B-chain of Yu et al. comprised a core1 structure with a sialic acid cap, and therefore, given the finite number of likely linkages, utilizing an alpha2-3 linkage to conjugate the sialic acid cap to the galactose group would support the O-glycan structure at the threonine residue at position 27 of human insulin B-chain having a core1 structure with one sialic acid cap via an alpha2-3 linkage by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or using an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-7 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. US Publication No. 2016/0017015 A1 published on January 21, 2016, alone or as evidenced by, Hansen et al., J. Biol. Chem. 294:12567-12578 (2019). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-6 and 15-24, with respect to a formulation comprising at least one molecule of a peptide hormone species exhibiting a specific glycosylation pattern of one or more O-linked glycan(s) at a predetermined specific site of the peptide hormone species wherein specific, defined glycosylation pattern means that each molecule of the peptide hormone in the pharmaceutical formulation displays structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment as recited in instant claim 1; with respect to where the peptide hormone species is SEQ ID NO: 147 and where the site is a conserved site in a human peptide hormone as recited in instant claims 2-5 and 15-24; and with respect where the predetermined specific site of the peptide hormone is within the receptor-binding region as recited in instant claim 6:
	Iwamoto et al. teaches a modified peptide in which at least one sugar substance is linked directly through a glycosidic bond or via a linker structure to at least one human ANP peptide wherein the sugar substance is linked directly linked through a glycosidic bond or via a linker structure to the N-terminus of the hANP peptide, the C-terminus of the hANP peptide and/or the side chain of at least one amino acid constituting the peptide (See Iwamoto specification, paragraph [0018]).  The hANP peptide can be hANP(1-28) (See Iwamoto specification, paragraph [0018]), which when compared to instant SEQ ID NO: 147, there is 100% identity. The sugar substance is selected from at least one type of monosaccharide, disaccharide, trisaccharide and glycochain of 4 or more monosaccharides bonded through glycosidic bonds and when a plurality of sugar substances are contained in one molecule, the sugar substances may be the same as or different from each other (See Iwamoto specification, paragraph [0018]).  Moreover, the sugar substance is a glycoprotein-derived N-linked glycochain or O-linked glycochain (See Iwamoto specification, paragraph [0018]).  Iwamoto et al. found that modified hANP to be N- and/or O-glycosylated resulted in the hANP exhibiting a prolonged duration in blood, i.e., improved hANP’s half-life (See Iwamoto specification, paragraph [0017]).  Iwamoto et al. also teaches in example 2-5C of a sugar substance conjugated via the side chain of a serine residue (See Iwamoto specification, paragraph [0370]), and teaches that O-linked glycochains are attached to serine or threonine residues (See Iwamoto specification, paragraph [0037]).  Given that there are only 5 potential amino acids that naturally can be O-glycosylated (i.e., serine at positions 1, 5-6, 19, and 25) and no potential amino acid that naturally can be N-glycosylated in the amino acid sequence of hANP, it would be obvious for an ordinary skilled artisan to conjugate a sugar substance through the serine at position 19 and/or 25.  It is noted that instant Tables 6A to 6E do not specify the specific glycoform structure.  Rather, Tables 6A to 6E indicate that the serine residues at positions 19 and/or 25 can be O-glycosylated.  It is further noted that the scope of instant claims 1-5 and 15-24 do not require a specific glycoform structure.  Therefore, the teachings of Iwamoto et al. suggest conjugating an O-glycoform structure to the serine residue at position 25 in hANP.  
	Furthermore, it is noted that O-glycosylation at the serine residue at position 25 is within a conserved site that is within the receptor-binding region.  As evidenced by Hansen et al., the serine residues at position 25 is conserved and within the receptor-binding region (See Hansen article, pg. 12571, col. 2, last paragraph).  
	Also, it is noted that the instantly claimed formulation only requires a single component, i.e., the at least one molecule of a peptide hormone species exhibiting a specific glycosylation pattern of one or more O-linked glycans at a predetermined specific site of the peptide hormone species.  Thus, since Iwamoto et al. suggests conjugating an O-glycoform structure to the serine residue at position 25 in hANP, it necessarily follows that Iwamoto et al. teaches a formulation comprising the O-glycosylated hANP. 
	Moreover, it is further noted that the instantly claimed formulation requires “one” molecule of a peptide hormone species thereby encompassing a single peptide hormone, and thus, a single peptide hormone constitutes a peptide hormone species exhibiting a specific glycosylation pattern at a predetermined specific site whereby the specific glycosylation pattern constitutes structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment.  Thus, since the teachings of Iwamoto et al. suggest conjugating an O-glycoform structure to the serine residue at position 25 in hANP, it would necessarily follow that the O-glycosylated hANP of Iwamoto et al. exhibits a specific glycosylation pattern at a predetermined specific site whereby the specific glycosylation pattern constitutes structural homogeneity with respect to the site of glycan attachment and/or with respect to the glycan attachment.  Thus, the teachings of Iwamoto et al. suggest the claim limitations as recited in instant claims 1-6 and 15-24.

For claim 7, with respect to where the peptide hormone exhibiting a specific glycosylation pattern of one or more O-linked glycans at a predetermined specific site of the peptide hormone is obtainable by recombinant production using a host cell in which one or more glycosyltransferase gene(s) is inactivated or downregulated by one or more gene(s):
.  Although, Iwamoto et al. does not teach that the peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site is obtainable by recombinant production using a host cell in which one or more glycosyltransferase gene(s) is inactivated or downregulated by one or more gene(s), claim 7 is directed to a product made by a certain process thereby constituting a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 7 do not aid in the patentability of a formulation comprising a peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site obtained from a particular process; especially, for a single molecule that necessarily exhibits a specific glycosylation pattern at a predetermined specific site.  All that a prior art reference needs to show is the product of the process, i.e., a formulation comprising a peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site in this case.  Thus, it is not necessary for Iwamoto et al. to teach that the peptide hormone is obtainable by recombinant production using a host cell in which one or more glycosyltransferase gene(s) is inactivated or downregulated by one or more gene(s).  It is sufficient for Iwamoto et al. to teach the formulation comprising a peptide hormone exhibiting a specific glycosylation pattern at a predetermined specific site.  Thus, the teachings of Iwamoto et al. satisfies the claim limitations as recited in instant claim 7.  

For claim 14, with respect to where the formulation is a pharmaceutical formulation:
Iwamoto et al. teaches a medicament comprising the modified hANP peptide as an active ingredient (See Iwamoto specification, paragraph [0125]) where the medicament can include a pharmaceutically acceptable carrier, excipient or diluent for a desired mode of administration (See Iwamoto specification, paragraph [0127]).  Although Iwamoto et al. teaches a pharmaceutical formulation (i.e., a medicament formulated in a pharmaceutically acceptable carrier, excipient or diluent), it is noted that the only required structural component of the formulation or pharmaceutical formulation, is the at least one molecule of a peptide hormone species exhibiting a specific glycosylation pattern of one or more O-linked glycan(s) at a predetermined specific site.  As discussed supra, Iwamoto et al. teaches the formulation.  Thus, given that the pharmaceutical formulation of claim 14 only requires the structure of the formulation of claim 1 and Iwamoto discloses the formulation of claim 1, Iwamoto must also teach a pharmaceutical formulation as recited in instant claim 14.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Iwamoto et al. does not expressly teach a formulation comprising at least one molecule of a peptide hormone species having the amino acid sequence of SEQ ID NO: 147 where the serine residue at position 25 is O-glycosylated as recited in instant claims 1-5 and 15-24.  However, the teachings of Iwamoto et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or using an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a formulation comprising at least one molecule of a peptide hormone species having the amino acid sequence of SEQ ID NO: 147 where the serine residue at position 25 is O-glycosylated as recited in instant claims 1-5 and 15-24, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Iwamoto et al. and modify hANP at the side chain of one of the serine residues such as the serine residue at position 25 directly with a sugar substance thereby constituting where the hANP is O-glycosylated in order to improve the in vivo half-life of hANP.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because modifying hANP with a O-glycoform at a serine residue was known to improve the in vivo half-life of the hANP as taught by Iwamoto et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the amino acid sequence of hANP of Iwamoto et al. contains 5 natural serine residues including at position 25 that can be O-glycosylated, and therefore, given the finite number of locations for O-glycosylation, modifying the side chain of the serine residue at position 25 with a sugar substance would support the improvement of hANP’s in vivo half-life by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or using an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 8, 21, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. US Publication No. 2016/0017015 A1 published on January 21, 2016, alone or as evidenced by, Hansen et al., J. Biol. Chem. 294:12567-12578 (2019), as applied to claims 1 and 21 above, and further in view of Tran et al., J. Biol. Chem. 288:6921-6929 (2013), as applied to claims 8-9 and 25-26 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, please see discussion of Iwamoto et al. above. 

For claims 8-9 and 25-26, with respect to where the peptide hormone species exhibits a specific glycosylation pattern of one or more O-linked glycans at a predetermined specific site of the peptide hormone, wherein the one or more O-glycan structures include a core1 glycan structure with optional elongation and sialic acid capping, wherein optionally the first monosaccharide attached in the synthesis of O-linked glycans is N-acetylgalactosamine and wherein a core1 structure may be obtained by the addition of galactose as recited in instant claims 8 and 25; and with respect to where the one or more O-glycan structures include a Tn (GalNAc) structure as recited in instant claims 9 and 26:
Iwamoto et al. teaches that the sugar substance refers to a structural unit consisting of one monosaccharide or a structural unit of two or more monosaccharides bonded to each other through a glycosidic bond (See Iwamoto specification, paragraph [0029]).  The monosaccharide serving as the basic unit of the sugar substance is indicated in its ring structure in which a carbon atom bonded to an oxygen atom constituting the ring and directly bonded to the hydroxy group (or the oxygen atom belonging to the glycosidic bond) is defined as the 1-position (2-position only for sialic acid) for sake of convenience and unless otherwise stated (See Iwamoto specification, paragraph [0030], [0034]).  Plus, Iwamoto et al. teaches that the sugar substance is not particularly limited as long as the monosaccharide has the basic structure of a sugar (See Iwamoto specification, paragraph [0031]).  Examples of monosaccharides that can be used include galactose, GalNAc, glucose, GlcNAc, Neu, NeuNAc/Neu5Ac, etc. (See Iwamoto specification, paragraph [0031]).  Moreover, Iwamoto et al. teaches that the sugar substance can be a glycochain (See Iwamoto specification, paragraph [0033]).  Iwamoto et al. also teaches that O-linked glycochains are attached to serine or threonine residues which has its characteristic basic structure (See Iwamoto specification, paragraph [0037]).   
However, Iwamoto et al. does not expressly teach where the O-linked glycochain structure is a core1 structure optionally with sialic acid capping, or where the O-glycan structure includes a Tn (GalNAc) structure.  
Tran et al. teaches that mucin-type O-glycosylation (i.e., O-glycosylation) is an evolutionarily conserved protein modification present on membrane-bound and secreted proteins (See Tran article, abstract; pg. 6921, col. 1, 1st paragraph).  O-glycosylation is characterized by the initial addition of a GalNAc sugar to the hydroxyl group of serine or threonine residues via an O-glycosidic linkage (See Tran article, abstract; pg. 6921, col. 1, 1st paragraph; pg. 6921, col. 2, 2nd paragraph).  The addition of the GalNAc sugar constitutes the Tn antigen (GalNAc) (See Tran article, Figure 1).  Following the initial addition of GalNAc, extension of the sugar chain occurs in a stepwise manner, yielding several higher order glycan structures as depicted in Figure 1 (See Tran article, pg. 6922, col. 1, 2nd paragraph; Figure 1).  Tran et al. then teaches that the most common extension is known as the core 1 or T antigen structure that is catalyzed by the core 1 β1,3-galactosyltransferase, which adds galactose in a β1,3-linkage to the extant GalNAc (See Tran article, pg. 6922, col. 1, 2nd paragraph; Figure 1).  As such, Tran et al. suggests that the core1 O-glycan structure is the most common structure where a Tn (GalNAc) structure is extended via a β1,3-linkage with a galactose.  It is further noted that Tran et al. teaches that besides the core1 O-glycan structure, there are 3 other core structures (See Tran article, Figure 1).  Besides these four core structures, there are other less common structures (See Tran article, pg. 6922, col. 2, 2nd paragraph).  Each of the core structures can be further modified or extended with the addition of other sugars such as sialic acid (See Tran article, pg. 6922, col. 2, last paragraph).  Therefore, Tran et al. suggests utilizing a core1 O-glycan structure, which necessarily comprises a Tn (GalNAc) structure, as the sugar substance conjugated to a serine residue such as the serine residue at position 25 of hANP in order to improve hANP’s in vivo half-life given that the core 1 O-glycan structure is the most common O-glycan structure.  
Regarding where the core1 structure may be obtained by the addition of galactose, although the combination of Iwamoto et al. and Tran et al. teach that the core1 O-glycan structure can be obtained by the addition of galactose, claims 8 and 25 are directed to a product made by a certain process thereby constituting a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in claims 8 and 25 do not aid in the patentability of a core1 O-glycan structure that can be obtained by the addition of galactose.  All that a prior art reference or combination of references need to show is the product of the process, i.e., a core1 O-glycan structure, in this case.  Thus, it is not necessary for the combination of Iwamoto et al. and Tran et al. to teach that the core1 O-glycan structure can be obtained by the addition of galactose.  It is sufficient for the combination of references to teach that the O-glycan structure is a core1 structure.  Thus, the teachings of combined teachings of Iwamoto et al. and Tran et al. satisfy the claim limitations as recited in instant claims 8 and 25.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Iwamoto et al. does not expressly teach where the one or more O-glycan structures include a core1 glycan structure as recited in instant claims 8 and 25; and where the one or more O-glycan structures include a Tn (GalNAc) structure as recited in instant claims 9 and 26.  However, the teachings of Tran et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or using an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the one or more O-glycan structures include a core1 glycan structure as recited in instant claims 8 and 25; and where the one or more O-glycan structures include a Tn (GalNAc) structure as recited in instant claims 9 and 26, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Iwamoto et al. and modify hANP at the side chain of one of the serine residues such as the serine residue at position 25 directly via a O-glycosidic linkage with a core1 glycan structure as the sugar substance thereby constituting where the hANP is O-glycosylated in order to improve the in vivo half-life of hANP.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because O-glycosylation was known to be characterized by the initial addition of a GalNAc sugar to the hydroxyl group of serine or threonine residues via an O-glycosidic linkage, which necessarily constitutes a Tn (GalNAc) structure, because the initial GalNAc was known to be further modified with a galactose via a β1-3 linkage thereby constituting a core1 O-glycan structure, and because the core1 O-glycan structure was known to be the most common O-glycan structure as taught by Tran et al. 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the amino acid sequence of hANP of Iwamoto et al. contains 5 natural serine residues including at position 25 that can be O-glycosylated with a sugar substance via a O-glycosidic linkage, and therefore, given the finite number of locations for O-glycosylation and the finite number of core O-glycan structures, modifying the side chain of the serine residue at position 25 with a sugar substance would support the improvement of hANP’s in vivo half-life such that the O-glycan structure is a core1 structure by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or using an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654